Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendment received June 24, 2022 was entered.  Claims 1 and 3 were amended.  Claim 2 was canceled.  Claims 1 and 3-15 are pending.
The declaration under 37 CFR 1.132 filed July 1, 2022 is sufficient to overcome the rejection of the claims based upon Parham et al. (US 2017/0186965 A1).  The experimental results demonstrate improved, unexpected results for derivatives comprising the very specific “Het” nitrogen-containing heteroaryl group as required in amended claim 1 in combination with the other groups required by instant Formula 1.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Parham et al. (US 2017/0186965 A1), which teaches dibenzofuran, dibenzothiophene, and fluorene derivatives for an organic electroluminescent device according to formula (1) or (2) (see par. 8).  The reference fails to teach or render obvious instant Formula 1 compounds due to the persuasive evidence presented in the July 1, 2022 declaration.  The experimental results demonstrate improved, unexpected results for derivatives comprising the very specific “Het” group as now claimed in claim 1 in combination with the other groups required by instant Formula 1.   Claims 1 and 3-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786